 
EXHIBIT 10.22
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN THE
MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT (AS
DEFINED BELOW) AND SUBJECT TO CERTAIN SET-OFF PROVISIONS SET FORTH HEREIN AND IN
THAT CERTAIN PURCHASE AGREEMENT (AS DEFINED BELOW).
 
 
SECURED SUBORDINATED PROMISSORY NOTE
 

$6,000,000.00     March 18, 2016

 
FOR VALUE RECEIVED, the undersigned, Asure Software, Inc., a Delaware
corporation (the “Maker”), hereby promises to pay to the order of Richard S.
Cangemi, as Stockholder Representative and attorney-in-fact for Richard S.
Cangemi and Paul D. Zugay, as Principal Shareholders, the principal amount of
Six Million and 00/100 Dollars ($6,000,000.00) (the “Original Principal
Amount”), subject to adjustment as provided hereunder, together with interest on
the unpaid principal balance at an annual rate equal to 3.5%, under the terms
set forth in this Subordinated Promissory Note (the “Note”).
 
This Note has been executed and delivered by the Maker pursuant to the terms of
the Stock Purchase Agreement (the “Purchase Agreement”), dated as of March 18,
2016, by and among the Maker, Mangrove Employer Services, Inc., the persons
listed on Exhibit A thereto, and Richard S. Cangemi, as Stockholder
Representative. This Note is the “Promissory Note” defined in Article I of the
Purchase Agreement. Capitalized terms used herein but not otherwise defined
shall have the respective meanings attributed thereto in the Purchase Agreement.
 
1.             Adjustment to Principal Amount.  The Original Principal Amount
shall be adjusted as follows, subject to decrease by any amount of set-off
pursuant to Section 7:
 
(a)           The Original Principal Amount shall be reduced by the amount, if
any, for which the Company Target Working Capital exceeds the Company Estimated
Closing Working Capital, as determined in accordance with Section 2.04(a) of the
Purchase Agreement.
 
(b)           The Original Principal Amount shall be increased by the amount, if
any, for which the Company Estimated Closing Working Capital exceeds the Company
Target Working Capital, as determined in accordance with Section 2.04(a) of the
Purchase Agreement.
 
(c)           If the Post-Closing Adjustment is a positive number, as determined
in accordance with Section 2.04(b) of the Purchase Agreement, the Original
Principal Amount shall be increased further by the amount of the Post-Closing
Adjustment.
 
(d)          If the Post-Closing Adjustment is a negative number, as determined
in accordance with Section 2.04(b) of the Purchase Agreement, the Original
Principal Amount shall be reduced further by the amount of the Post-Closing
Adjustment.
 
The Original Principal Amount as adjusted pursuant to this Section 1 shall be
referred to herein as the “Adjusted Principal Amount.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Payment.  The Adjusted Principal Amount of this Note shall be
paid in two installments:
 
(a)           the first payment in an amount equal to $3,000,000.00 (the “First
Installment”), subject to Sections 6 and 7 below, shall be due and payable on
March 18, 2017  and
 
(b)           the second payment in an amount equal to the balance of the
Adjusted Principal Amount (the “Second Installment”), subject to Sections 6 and
7 below, shall be due and payable on March 18, 2018 (the “Maturity Date”).
 
All accrued and unpaid interest under this Note shall be due and payable on the
Maturity Date. Subject to Sections 6 and 7 below, all amounts due under this
Note shall be paid by wire transfer of immediately available funds to an account
designated by the Stockholder Representative.  If any such payment is due on a
day that is not a business day, said payment will be due on the next succeeding
business day, and the resulting extension of time will be taken into account in
calculating the amount of interest payable under this Note.
 
3.             Optional Prepayments.  The Maker may prepay this Note prior to
the Maturity Date, in whole or in part, without penalty or premium, at any time
and from time to time. Prepayments shall be applied first to accrued but unpaid
interest and then to principal.


4.             Subordination. The indebtedness evidenced by this Note is
subordinated in right of payment pursuant to, and all rights of the Stockholder
Representative are subject to the terms of, that certain Subordination
Agreement, dated as of the date hereof, by and among the Stockholder
Representative, the Maker and Wells Fargo Bank, National Association (the
“Subordination Agreement”).
 
5.             Security. To secure the Maker’s performance of its obligations
hereunder, the Maker hereby grants to the Stockholder Representative a security
interest, subordinated to Wells Fargo Bank pursuant to the Subordination
Agreement, in the following collateral and pursuant to the separate agreements
noted below:
 
 
·
833,939 shares of common stock of Mangrove Employer Services, Inc. pursuant to a
Stock Pledge Agreement of even date herewith;

 
·
100% of the uncertificated membership interests of Asure COBRASource, LLC
pursuant to a Security Agreement of even date herewith; and

 
·
a source license agreement for version 11 of Maker’s AsureForce time and labor
management software pursuant to an AsureForce Escrow Agreement of even date
herewith.

 
6.             Default.  If any of the events specified in this Section 6 occur
(each an “Event of Default”), the Stockholder Representative may, subject to the
provisions of the Subordination Agreement, declare the entire principal amount
of this Note, together with all unpaid accrued interest thereon, immediately due
and payable by written notice to the Maker:


(a) the Maker fails to make any required payment under this Note when due, and
such failure shall continue for fifteen (15) days after written notice from the
Stockholder Representative to the Maker; provided, however, that neither of the
following shall constitute an Event of Default:
 
 
-2-

--------------------------------------------------------------------------------

 
 
(i) the withholding and setoff of up to $500,000 of the First Installment by
Maker pursuant to Section 9.06(b) of the Purchase Agreement; or
 
(ii) the failure to pay the Second Installment under this Note in full when due
to the extent a Buyer Indemnitee has delivered notice of a claim for
indemnification in good faith pursuant to Section 9.02 of the Purchase Agreement
and such claim has not been finally resolved or agreed to on or before the
Maturity Date, and the Maker otherwise pays all undisputed amounts due pursuant
to the Second Installment under this Note;
 
(b) the Maker, under the applicable laws of any jurisdiction:  (i) is dissolved,
liquidated, or wound up or otherwise ceases doing business; (ii) becomes
insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay its debts as they become due; (iii) consents to the
appointment of a trustee, receiver, assignee, liquidator, or similar official;
(iv) makes a general assignment for the benefit of its creditors; or (v)
institutes a proceeding, or has an involuntary proceeding instituted against it
and such involuntary proceeding is not dismissed within sixty (60) days of such
filing, seeking a judgment of insolvency, bankruptcy, or any other similar
relief under any bankruptcy, insolvency, or other similar law affecting
creditors’ rights; or
 
(c) The Maker is in breach of the Subordination Agreement or the Security
Agreement and such breach continues for 30 days after written notice to the
Maker.
 
Subject to the subordination provisions of the Subordination Agreement, upon the
occurrence of an Event of Default, the Stockholder Representative may, at its
option (a) declare the entire unpaid principal amount of this Note, together
with all accrued interest to be immediately due and payable by written notice to
the Maker; and (b) exercise any and all rights and remedies available to it
under law and in equity.  In addition, during the pendency of an Event of
Default, the interest rate hereunder shall increase to an annual rate equal to
the prime rate (as publicly announced by Wells Fargo Bank, National Association)
plus 2%, with changes in such prime rate taking effect hereunder at the same
time as they take effect for such bank.  The Maker will pay all costs and
expenses incurred by or on behalf of Stockholder Representative in connection
with the Stockholder Representative’s exercise of any or all of its rights and
remedies under this Note, including reasonable attorneys’ fees, costs, and
disbursements.
 
7.             Right to Withhold and Setoff.  For the avoidance of doubt, the
Maker has the right to withhold and set off up to Five Hundred Thousand
($500,000) against the First Installment due hereunder to effectuate this Note’s
reduction to the extent provided for pursuant to Section 9.06(b) of the Purchase
Agreement and to withhold and set off against the Second Installment due
hereunder up to One Million Dollars ($1,000,000) of the amount to which the
Maker and other Buyer Indemnitees may be entitled under Article VII or Article
IX of the Purchase Agreement.


8.             Assignment.  This Note may not be assigned by the Stockholder
Representative without the prior written consent of the Maker, which shall not
be unreasonably withheld.
 
 
-3-

--------------------------------------------------------------------------------

 


9.             Successors.  This Note shall be binding upon, and shall inure to
the benefit of and shall be enforceable by, the parties hereto and their
permitted successors and assigns.
 
10.           Waivers.  The Maker hereby waives presentment for payment, demand,
notice of dishonor, protest and notice of payment and all other notices of any
kind in connection with the enforcement of this Note.


11.           Governing Law.  This Note and any claim, controversy or cause of
action based upon, arising out of or relating to this Note shall be governed by
the internal laws of the State of Delaware, without giving effect to conflict of
laws principles thereof. The Maker (by its signature below) and the Stockholder
Representative (by acceptance of this Note) each irrevocably agree that any
legal suit, action or proceeding arising out of or relating to this Note will be
brought in any state or federal court in the State of Florida, County of
Hillsborough, and submit to the exclusive jurisdiction of any such court in any
such legal suit, action or proceeding.  A final judgment in any legal suit,
action or proceeding will be conclusive and may be enforced in any other
jurisdiction by suit on the judgment.  The Maker waives, to the full extent
permitted by law, any right to stay or to dismiss any action brought in
accordance with this Section 11 on the basis of inconvenient forum and waives
any bond, surety, or other security that might be required of any other party.


12.           Notices.  All notices, requests, demands, claims, and other
communications under this Note will be in writing and delivered in accordance
with the Purchase Agreement.


13.           Amendments. No amendment, modification, replacement, termination,
or cancellation of any provision of this Note will be valid, unless the same
will be in writing and signed by the Maker and the Stockholder
Representative.  Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.


14.           Waiver of Jury Trial. THE MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING INVOLVING THIS NOTE. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR MAKER TO ENTER INTO THE CONTEMPLATED
TRANSACTION.


IN WITNESS WHEREOF, the Maker has executed this Note as of March 18, 2016.


ASURE SOFTWARE, INC.




By                                                                           
Patrick F. Goepel
Chief Executive Officer


 
-4-

--------------------------------------------------------------------------------

 